Citation Nr: 1529031	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  07-18 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a low back disorder (other than a low back strain), to include as secondary to the service-connected low back strain. 

2.  Entitlement to service connection for a skin disease.

3.  Entitlement to service connection for a left ear disorder, to include left ear hearing loss and otitis media.

4.  Entitlement to service connection for Bell's palsy as secondary to sinus and left ear disabilities. 

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a gastrointestinal disorder. 

7.  Entitlement to service connection for a right hip disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1984.  The Veteran also had service in February 1992 during a period of inactive duty for training (INACDUTRA) in which service-connected disabilities were established.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  This case was most recently before the Board in September 2013.

Subsequent to the most recent Supplemental Statement of the Case dated in May 2014, the Veteran submitted additional evidence including in May 2015.  He has waived initial RO consideration of this evidence.

In April 2011, the Veteran presented testimony at a Board videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims folder.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The Board notes that in April 2015 the Veteran revoked the power of attorney from a service organization that he previously appointed and stated that he would represent himself.  Thus the Veteran is currently a pro se claimant.  

The claim of entitlement to service connection for a right hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disorder (other than a low back strain), did not have onset during the Veteran's active service, was not caused by his active service, arthritis was not demonstrated to a compensable degree within one year of discharge from service, nor was a low back disorder caused or aggravated by the service-connected low back strain.

2.  The Veteran had skin problems during service and has provided competent and credible lay evidence of a continuity of skin symptoms since service.

3.  There has been no demonstration by competent clinical evidence, or credible lay evidence, that left ear hearing loss or left ear disability was present in service, that left ear hearing loss or left ear disability was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between left ear hearing loss or left ear disability and the Veteran's active service.

4.  The Veteran does not have a current diagnosis of Bell's palsy.

5.  A left knee disorder was not present in service, was not manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to the Veteran's service.

6.  A chronic gastrointestinal disorder was not present in service and has not been shown by competent and credible evidence to otherwise be causally or etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder (other than a low back strain) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for skin rash have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for left ear disability, including hearing loss and otitis media, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

4.  The criteria for service connection for Bell's palsy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in April 2006, March 2007, and September 2013, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.

VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the April 2011 Board hearing, to assist the Veteran, the undersigned asked questions to determine if there was any evidence outstanding pertinent to the claims.  The undersigned also asked questions to help direct the Veteran's testimony concerning the onset of the claimed disabilities.  The undersigned also informed the Veteran that the record would be held open for 30 days in an effort to give the Veteran additional time to submit evidence in support of the appeal.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws and Analysis for service connection claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  Active military, naval, or air service includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

An individual who has served on active duty is a Veteran while an individual who has served only on ACDUTRA and/or INACDUTRA must establish a service-connected disability in order to achieve Veteran status.  Paulson v. Brown, 7 Vet. App. 466 (1995).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

The regulation which governs claims for secondary service connection, was amended during the pendency of this appeal, effective October 10, 2006.  The current 38 C.F.R. § 3.310(b) sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version in effect before the change, which is the version that favors the claimant.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

I.  Low back disorder

In October 1996 the RO granted the Veteran service connection for low back strain that resulted from a fall during service in 1992.  The Veteran asserts that he has low back degenerative changes as a result of the 1992 fall or as a result of the service-connected low back strain.

At the April 2011 Board hearing the Veteran indicated that he had sciatica of both legs for years.

Service treatment records for the Veteran's period of service from September 1974 to September 1984 reveal no low back complaints or diagnoses.

An April 1989 Army National Guard enlistment examination indicates that the Veteran's spine was clinically evaluated as normal.

Service treatment records in 1992 reveal that the Veteran fell and complained of back pain.  The assessment was mechanical low back pain.

A November 1992 Army National Guard Medical Board evaluation noted tenderness of the lumbar spine with bilateral paraspinous spams, bilaterally, with decreased range of motion.  Straight leg raising was limited but the neurologic examination was normal.  The assessment was low back pain, chronic.

A July 1994 Army National Guard Medical Board evaluation noted that the Veteran complained of chronic low back pain and spasms.  Physical examination revealed tenderness of the lumbar spine, reduced range of motion, and "brisk" reflexes of the lower extremities.  The diagnosis was mechanical low back pain.

At the December 2013 VA spine examination the Veteran indicated that he had not had any back surgery.  He complained of low back pain that would radiate down his right leg.  The examiner stated, in pertinent part, as follows:

[The Veteran's] current diagnosed degenerative arthritis and degenerative disc disease of the low back is not related to his service connected lumbar strain.  Lumbar strain is due to a muscle injury.  Degenerative disc disease and degenerative arthritis are due to repetitive use and normal aging.  The veteran worked in the warehouse for the post office doing heavy work which is most likely the cause of his current diagnosed back conditions.  The veteran's service connected lumbar strain did not aggravate or worsen his current back condition.  

The December 2013 VA examiner noted that the findings noted on X-ray were normal for the Veteran's age and work history.

The Board finds that the competent and credible evidence does not show that the Veteran's low back arthritis and degenerative disc disease are causally related to his service-connected low back strain.  No examiner has suggested that such a relationship exists, and the December 2013 VA examiner specifically indicated that there was no such relationship.

The Veteran's assertion that his low back degenerative changes are secondary to his low back strain has been considered.  To the extent that this is an opinion of a nexus between these conditions, the Board finds his statement is not competent evidence.

Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  See Davidson v. Nicholson, 581 F. 3d 1313 (Fed. Cir. 2009).  One factor for consideration is the complexity of the question to be determined.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Another factor is whether the question can be answered by personal observation alone.  See Layno v. Brown, 6 Vet. App. 465, 496 (1994) (explaining that a layperson is competent to report only that which he or she observed).

Whether a joint (in other words, the Veteran's back) can cause or aggravate degenerative changes is not a question that can be determined by mere observation.  The Veteran has provided no explanation as to the nature of such alleged relationship.  Given that there is no logical or obvious relationship, it is not a simple question.  For these reasons, the Board finds that his opinion in this regard is not competent evidence and therefore not probative of any fact in this case.

As for direct service connection, degenerative changes of the low back were not noted in service or shortly following the 1992 low back incident.  The post service medical records do not show or contain any evidence suggesting a relationship between low back degenerative changes and the Veteran's service.  Further, the December 2013 VA examiner has indicated that the Veteran's low back degenerative changes were not related to the Veteran's military service.  The Board affords the December 2013 VA report considerable probative value because the examiner provided a compelling and logical rationale for the ultimate conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that most of the value of a medical opinion comes from its reasoning).  In this regard, the Board notes that the December 2013 VA examiner attributed the Veteran's low back degenerative changes to normal repetitive use and aging.

In essence, the Veteran in this case is relying on his own reports of in-service low back symptoms as a basis for awarding compensation benefits.  To the extent that he argues that an in-service injury caused his current low back degenerative changes, the Board finds his statements are not competent evidence.  Taking the aforementioned Davidson, Jandreau, and Layno together leads the Board to the conclusion that the complexity of the question, such as whether asserted in-service event results into degenerative changes cannot be determined by direct observation and is not a simple question.  His opinion in this regard is not competent evidence and is not favorable to his claims.

A review of the evidence has revealed that a disease or injury of the Veteran's low back (other than low back strain) did not have onset during active service, was not caused by active service, and was not caused or aggravated by a service-connected condition.  As the preponderance of evidence is unfavorable to the claim, the Board must deny the claim.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Skin disease

At his April 2011 Board hearing the Veteran indicated that while serving in Arizona, prior to his service in Germany, he started to break out in a rash.  He stated that from that time he had been unable to get rid of the rash.  He stated that he had been placed on medications, including Tetracycline, for treatment.

Service treatment records reveal that in February 1978 the Veteran complained of a rash over his body that started at his wrists.  The assessment was questionable scabies.

A July 1994 Army National Guard Medical Board evaluation noted that the Veteran had a rash suggestive of psoriasis or neurodermatitis.

A June 1997 private record indicates that the Veteran sought treatment for a rash of his hands and cheek.

A September 2005 VA treatment record indicated that the Veteran complained of a rash on his arms and thighs that had been off and on since 1994.

An August 2007 private medical record indicates that the Veteran sought treatment for a rash on his arms and legs. 

An August 2010 private medical record indicates that the Veteran had lesions all over his body.  The assessment was tinea versicolor. 

A private medical record dated in May 2013 indicates that the Veteran continued to complain of skin problems of the face and upper extremities.  Current medications included Keflex.  

The Board finds that service connection for a skin rash is warranted.  The Veteran complained of a skin rash during service, and medical records have tended to show that the Veteran has sought treatment for the skin condition through the years subsequent to service.  While a December 2013 VA examiner stated that the Veteran's skin disability was not likely related to service, the Board observes that the December 2013 VA examiner did not have records such as the private record available to review.  The record contains current diagnoses of skin disability, and the Veteran has provided competent and credible lay evidence of a continuity of skin during service and subsequent to service, which, in this instance, is sufficient to establish a relationship to service.  38 C.F.R. § 3.303(b).  Based on the foregoing, the Board finds that service connection for a skin rash disability is warranted.  38 U.S.C.A. § 5107(b).

III.  Left ear disorder, to include left ear hearing loss and otitis media.

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker, supra, is applicable in this case.  The December 2013 VA examiner has indicated that the Veteran's left ear hearing loss is sensorineural in nature.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

At his April 2011 Board hearing, the Veteran indicated that he had damaged his ears while riding in the back of a truck on the German Autobahn during service.  He stated that the driver of the truck did not abide by guidelines and that "the wind kept hitting my left ear and damaged my eardrum, my left eardrum."  He also stated that he had many ear infections.

The Veteran's DD 214 shows that his military occupational specialty (MOS) was unit supply specialist and infantryman.

A June 1978 service treatment record indicates that the Veteran complained of yellow drainage from his left ear.  The diagnosis was external otitis.

An April 1989 Army National Guard enlistment examination indicates that the Veteran's ears were clinically evaluated as normal; the Veteran specifically denied that he had hearing loss or ear trouble on the corresponding Medical History Report.  Audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
15
0
LEFT
10
0
10
20
15

A November 1992 Army National Guard Medical Board evaluation noted that the Veteran's hearing was within normal limits.  

A July 1994 Army National Guard Medical Board evaluation noted that the Veteran had left ear sensorineural hearing loss and a scarred left tympanic membrane with no evidence of active infection.

In a September 2005 statement the Veteran's mother indicated that he had not had left ear problems prior to service.  An October 2005 statement the Veteran's ex-wife indicated that she had been married to the Veteran from 1989 to 1997 and that the Veteran had many instances of left ear pain and infections during the time of their marriage.

At a December 2013 VA audiology examination the Veteran was noted to have left ear pure tone results that were not valid for rating purposes due to the Veteran's inconsistent responses.  Word discrimination testing of the left ear was 94 percent and the left ear had sensorineural hearing loss (in the frequency range of 500-4000 Hz).  The examiner opined that the Veteran's left ear hearing loss was not related to service.

Left ear hearing loss or a medical finding of a chronic clinically significant change in hearing ability in the left ear was not demonstrated during the Veteran's active service.  Moreover, left ear hearing loss "disability" for VA purposes was not demonstrated to a compensable degree within the first year of discharge from such service, and was not shown until many years following service.  Significantly, there is no competent medical opinion linking left ear hearing loss disability to service, and the December 2013 VA examiner has specifically indicated that the Veteran's left ear hearing loss was not related to his military service.

As for the probative value of the December 2013 VA opinion, the Board observes that the December 2013 VA examiner reviewed the Veteran's claims file and noted the Veteran's assertions concerning his left ear hearing loss.  The December 2013 VA examiner detailed the history of the Veteran's noise exposure (during and after service) and performed a contemporaneous audiological examination.  A rationale for the opinion was provided, and references were made to specific clinical findings of various medical records pertinent to the claim.

As for left ear disability other than hearing loss, the Board notes that no such current disability has been noted.  In this regard, the Board notes that the December 2013 VA ear examiner found that the Veteran's left ear canal, external ear, and tympanic membrane were all normal.

The Veteran is competent to report having sustained acoustic trauma during his active service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran lacks the medical training and expertise to opine that any current left ear hearing loss is etiologically related to acoustic trauma in service or to the discomfort he had when travelling as a passenger in a vehicle in Germany, as discussed at his April 2011 Board hearing.  The December 2013 VA examiner's opinion, which was rendered by a trained medical professional, also far outweighs any lay opinion provided by the Veteran on this medically complex matter.  Accordingly, this lay evidence does not constitute competent etiological medical evidence and lacks probative value in that regard.

Further, while the Veteran is competent to report that he has had left ear hearing loss since service, the Board finds that the Veteran's statements as to continuity of symptomatology since service are not consistent (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that in 1989, some five years after his active service from 1974 to 1984, the Veteran specifically denied that he had any ear problems or hearing loss.  In view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology of left ear hearing loss or disability.

In sum, service connection for left ear hearing loss or other left ear disability is not warranted.

IV.  Bell's palsy

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA records such as the December 2013 VA cranial nerves examination do not reveal a current diagnosis of Bell's palsy.  The December 2013 VA examiner has indicated that the Veteran has had not had any residuals of Bell's palsy since 2001.

As the evidence does not show that the Veteran has Bell's palsy, there is no basis upon which to grant service connection for this claim and it must be denied.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose neurological disabilities.  His lay evidence, to the extent that he has provided any, does not constitute competent medical evidence and lacks probative value.

In sum, service connection for Bell's palsy is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

V.  Left knee disorder.

At the April 2011 Board hearing the Veteran indicated that while serving in Germany he had fallen in a hole and hit his left knee on a wall.  Although he pulled himself up he had to receive stiches and was placed on crutches for approximately two to three weeks.

A July 1984 service treatment record indicates that the Veteran had fallen between a train car and a platform and had suffered a laceration to his knee.  The assessment was a resolving left knee laceration.

An April 1989 Army National Guard enlistment examination noted no left knee disability; the Veteran specifically denied that he had any knee or joint trouble on the corresponding Medical History Report.

Medical records from a private orthopedic surgeon dated from September 1992 through December 1992 reflect that the Veteran did not make any complaints of left knee pain related to his fall and injury in February 1992.

November 1992 and July 1994 Army National Guard Medical Board evaluations noted no left knee disability.

At a March 1996 VA joints examination the Veteran complained of left knee pain.  X-rays of the left knee were within normal limits.

April 2006 VA X-rays noted mild degenerative changes of the left knee.

At the December 2013 VA knee examination it was noted that the Veteran had been diagnosed with left knee degenerative joint disease in 2006.  The Veteran stated that in 1984 while serving in Germany he fell on a train track and required stitches.  He also injured his left knee in 1992 when he fell on some ice.  The Veteran denied having any surgery on his knee.  He stated that he had off and on again left knee pain, and that his knee would sometimes give out.  Physical examination revealed a left knee scar.  The examiner indicated that it was less likely than not that the Veteran's current degenerative joint disease of the left knee was caused by injury in the service.  The examiner attributed the Veteran's left knee arthritis to normal aging and work history.

Left knee disability was not shown during service, and medical records associated with the claims file reveal that the Veteran was not diagnosed with left knee degenerative joint disease until many years following service in 2006.  Further, the December 2013 joints examiner specifically stated that the Veteran's left knee arthritis was not related to the Veteran's military service.  Significantly, there is no competent medical opinion linking left knee disability to service, including the fall sustained in February 1992.

There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's left knee arthritis and his active service.  The question of whether arthritis is caused by an event or incidents in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the cause or date of onset of his left knee arthritis is not competent evidence as to a nexus.

As for the Veteran's statements as to continuity of left knee symptomatology since service (and the injury to his low back sustained in 1992), the Board notes that the medical records from a private orthopedic surgeon dated from September 1992 through December 1992 reflect that the Veteran did not make any complaints of left knee pain related to his fall and injury in February 1992.  Had he been having left knee pain at the time that he sought treatment for orthopedic disabilities including his hip and low back, the Board believes that he would have mentioned such to the private orthopedic surgeon.  Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The Board does not find that the Veteran's lay statements of left knee symptoms are sufficient to establish continuity of symptomatology.

In sum, the criteria for service connection for left knee arthritis have not been established.

VI.  Gastrointestinal disorder.

A September 1975 service treatment record indicates that the Veteran complained of diarrhea the two days prior.  The impression was gastritis.  A January 1979 service treatment record noted that the Veteran was assessed with gastroenteritis.  

An April 1989 Army National Guard enlistment examination noted no gastrointestinal disability; the Veteran specifically denied that he had frequent indigestion and stomach trouble on the corresponding Medical History Report.

A private medical record dated in March 1992 noted that the Veteran complained of constipation.

A November 1992 Army National Guard Medical Board evaluation noted a benign abdominal examination with positive bowel sounds.

A December 1992 private medical record noted that the Veteran had a non-tender abdomen with no hernias.

A July 1994 Army National Guard Medical Board indicates that the Veteran stated that he had frequent indigestion.  Abdominal examination revealed a soft groin.

At a March 1996 VA general medical examination the Veteran's digestive system was evaluated as normal.

A June 1997 private medical record indicates that the Veteran complained of diarrhea that had been off and on the prior two months.  The impression was irritable bowel syndrome.

At his April 2011 Board hearing, the Veteran indicated that his gastritis problems seemed to start in 1992 following his accident in service.  As time had gone on he started having a lot of stomach problems that had become worse and worse.

At the December 2013 VA intestinal conditions and esophageal conditions examinations diagnoses included irritable bowel syndrome, gastroesophageal reflux disease (GERD), hiatal hernia, and Barrett's esophagus.  At those examinations the Veteran stated that he began to have diarrhea and constipation in 2005.  The VA physician stated that the Veteran's various gastrointestinal and digestive disabilities were not likely related to service.

While the Veteran was treated twice for gastroenteritis during service, a chronic gastrointestinal disability was not shown during service, and a December 2013 VA examiner specifically stated that the Veteran's current gastrointestinal disabilities were not related to the Veteran's military service.  Significantly, there is no competent medical opinion linking the gastrointestinal disabilities to service.  

As for the probative value of the December 2013 VA opinion, the Board observes that the December 2013 VA physician reviewed the Veteran's pertinet medical history and performed a contemporaneous examination.  A rationale for the opinion was provided, and references were made to specific clinical findings of various medical records pertinent to the claim.  As for the rationale, the Board observes that the December 2013 VA physician indicated that the Veteran's conditions during service were not chronic and had been related to a viral syndrome.

There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's gastrointestinal disability and his active service.  The December 2013 VA examiner has indicated that a chronic gastrointestinal disability was not present during his active service from September 1974 to September 1984, and no medical professional has linked a gastrointestinal disability to his fall in February 1992.  The Board finds that the Veteran's statements as to the cause or date of onset of such disability is not competent evidence as to a nexus.

Since the competent evidence of record fails to indicate that the Veteran had gastrointestinal disability during service, or that such disability has been etiologically related to service, service connection for gastrointestinal disability is not warranted.

ORDER

Service connection for a low back disorder (other than a low back strain) is denied.

Service connection for a skin rash is granted.

Service connection for a left ear disorder, to include left ear hearing loss and otitis media, is denied.

Service connection for Bell's palsy is denied.

Service connection for a left knee disorder is denied.

Service connection for a gastrointestinal disorder is denied. 

REMAND

As for the issue of entitlement to service connection for a right hip disorder, the Board notes that in December 2013 the Veteran underwent a VA examination that was to address the medical matters raised by the right hip service connection claim.  While the December 2013 VA examiner indicated that the Veteran had no right hip disorder, a private record dated in December 2014 indicates that the Veteran had hip arthritis.  Based on the foregoing, the Board finds that the medical evidence is insufficient to decide the claim and finds that another VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of any current right hip disorder.  The purpose of this examination is to determine whether any current right hip disorder is directly related to service.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The examiner must provide a clear rationale for the opinion.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(a) Upon clinical examination, does the Veteran have a current right hip disorder?

(b) If a current right hip disorder is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that a current right hip disorder is related to an event or incident during his period of active duty service from 1974 to 1984 or to any injury incurred during a period of INACDUTRA in February 1992?

(c) In rendering this opinion, the examiner is advised that the Veteran contends that he has a current right hip disorder due to frostbite to the right thigh sustained during active duty in Germany in 1978.  He says he was not provided prompt treatment, eventually causing right hip arthritis.  He also contends that he injured his right hip in February 1992 after slipping on ice during INACDUTRA training.

(d) In rendering this opinion, the examiner is advised that active duty STRs document that in June 1978 in Germany the Veteran reported numbness of the right thigh.  However, no injury was noted, and no objective findings were noted.  National Guard records also document that in September 1992 and October 1992 the Veteran was diagnosed with trochanteric bursitis of the right hip after reporting pain subsequent to his injury where he slipped on ice and hurt his low back during INACDUTRA training on February 22, 1992.  However, a National Guard November 1992 MRI of the right hip was negative for any abnormalities.  In a July 1994 National Guard MEB summary, the Veteran complained about arthritis of the right hip.

(e) In rendering this opinion, the examiner is advised that post-service, a March 1996 VA examiner diagnosed a chronic right hip strain.  Another March 1996 VA examiner diagnosed acetabular sclerosis of the right hip.  An October 1997 VA medical certificate noted degenerative changes of the right hip.  But a July 1999 VA examiner and a December 2013 VA examiner found that the right hip was normal and the prior diagnoses were no longer present.  A private record dated in December 2014 reflects a diagnosis of osteoarthritis of the hip.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


